[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                Aug. 7, 2008
                              No. 08-10693                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 07-00219-CR-J-20-TEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RAYMOND THOMAS HUTTO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 7, 2008)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     Raymond Thomas Hutto appeals his 18-month sentence imposed after the
revocation of his supervised release, pursuant to 18 U.S.C. § 3583(e).

                                           I.

      Hutto pleaded guilty in 2006 to conspiracy to distribute, distribution of, and

possession with intent to distribute methylenedioxymethamphetamine. The district

court sentenced Hutto to 14 months imprisonment, to be followed by 3 years of

supervised release. On April 12, 2007, Hutto completed his term of imprisonment

for the drug charges and began the supervised release portion of his sentence.

      In 2007 Hutto’s probation officer filed a Petition for Warrant for an

Offender Under Supervised Release, alleging that Hutto had violated the terms of

his supervised release by failing both to reside in a residential reentry center for

120 days and to participate in a drug aftercare treatment program. In December

2007 Hutto was released on an unsecured bond, but he was subsequently brought

back before the court and ordered confined after his probation officer alleged that

Hutto had tested positive for cocaine and had admitted to using cocaine.

      The district court conducted a revocation hearing on January 29, 2008. At

that hearing, Hutto admitted to violating the terms of his supervised release. His

father and mother spoke on his behalf, describing Hutto’s positive characteristics

and his promotion to assistant manager at his job. The district court noted that it

had considered the parties’ statements, the opinion of Hutto’s probation officer, the



                                           2
underlying presentence investigation report, as well as the factors set forth in 18

U.S.C. § 3553(a). Based on those considerations, the court sentenced Hutto to 18

months imprisonment. The district court went on to explain that there was a

continuing pattern of drug and alcohol abuse and that Hutto’s prior sentence had

not interrupted that pattern. A longer sentence, the court reasoned, might be

necessary to make Hutto realize that he needed to change his life.

      Hutto timely appealed the district court’s sentence. He contends that the 18-

month sentence, which was outside the guideline range of 3 to 9 months, is

unreasonable. According to Hutto, his sentence does not adequately account for

his personal characteristics such as full time employment in a position of

responsibility and goes beyond what is necessary to deter future criminal conduct

and protect the public.

                                          II.

      This Court reviews a sentence imposed upon revocation of supervised

release for reasonableness, United States v. Sweeting, 437 F.3d 1105, 1106–07

(11th Cir. 2006), and our review is deferential, United States v. Talley, 431 F.3d

784, 788 (11th Cir. 2005). We must ensure that the sentence is both procedurally

and substantively reasonable. Gall v. United States, 525 U.S.        ,   , 128 S. Ct.

586, 597 (2007). On the one hand, procedural unreasonableness may be the result



                                           3
of “failing to calculate (or improperly calculating) the Guideline range, treating the

Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence.” Id. Substantive reasonableness, on the other hand, requires us

to consider “the totality of the circumstances, including the extent of any variance

from the Guidelines range.” Id.

      We must, however, “give due deference to the district court’s decision that

the § 3553(a) factors, on a whole, justify the extent of the variance.” Id. The fact

that we might reasonably have imposed a different sentence is insufficient to

justify reversal. Id. The party challenging the sentence bears the burden of

establishing that it is unreasonable in light of the record and the § 3553(a) factors.

Talley, 431 F.3d at 788. Those factors include: (1) the nature and circumstances

of the offense and the history and characteristics of the defendant; (2) the need for

the sentence to reflect the seriousness of the offense, promote respect for the law,

and provide just punishment for the offense; (4) the need to protect the public from

further crimes of the defendant; (5) the need to provide the defendant with needed

training or medical care; (6) the kinds of sentences available; (7) the sentencing

guidelines range; (8) pertinent policy statements of the Sentencing Commission;

(9) the need to avoid unwarranted sentence disparities; and (10) the need to provide



                                           4
restitution to victims. 18 U.S.C. § 3553(a)(1)–(7).

      In certain instances district courts may revoke a term of supervised release.

Specifically, after considering the factors set forth in § 3553(a)(1), (a)(2)(B)–(D),

and (a)(4)–(7), if the district court “finds by a preponderance of the evidence that

the defendant violated a condition of supervised release,” it may revoke the term

and “require the defendant to serve in prison all or part of the term of supervised

release authorized by statute for the offense that resulted in such term of supervised

release.” Id. § 3583(e)(3).

      The 18-month sentence imposed by the district court in this case after

revoking Hutto’s supervised release was reasonable, even though it exceeded the

guidelines range. The district court indicated that it had considered the § 3553(a)

factors as well as the 3 to 9 month advisory guideline range. See United States v.

Amedeo, 487 F.3d 823, 833 (11th Cir. 2007) (stating that “an acknowledgment by

the district judge that he or she considered the § 3553(a) factors will suffice”).

However, the court went on to explain why it felt an 18-month sentence was

appropriate for Hutto, who had admitted to repeated violations of the terms of his

supervised release. Thus, there is no indication that the 18-month sentence was

procedurally unreasonable. See Gall, 525 U.S. at       , 128 S. Ct. at 597.

      Nor was the sentence substantively unreasonable. In imposing the 18-month



                                           5
sentence, the district court weighed the evidence presented concerning Hutto’s

positive personal characteristics against his continuing pattern of supervised

release violations and drug and alcohol abuse. Although Hutto contends that the

district court failed to adequately consider his employment record and imposed a

sentence that goes beyond that which is necessary to deter future crimes and

protect the public, “the weight to be accorded any given § 3553(a) factor is a

matter committed to the sound discretion of the district court.” United States v.

Williams, 456 F.3d 1353, 1363 (11th Cir. 2006). Furthermore, although the

district court was required to consider the guideline range, it was not bound to

sentence Hutto within that range. See United States v. Brown, 224 F.3d 1237,

1242 (11th Cir.2000) (noting that, while a district court must consider the policy

statements of Chapter 7 of the Sentencing Guidelines, it is not bound by those

statements in imposing a sentence after revocation of supervised release). Hutto

has, therefore, failed to carry his burden of establishing the substantive

unreasonableness of his sentence. See Gall, 525 U.S. at       , 128 S. Ct. at 597.

Accordingly, we conclude that Hutto’s 18-month sentence was reasonable.

      AFFIRMED.




                                           6